Citation Nr: 0403357	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  02-05 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
headaches prior to May 29, 2002.

2.  Entitlement to a rating in excess of 30 percent for 
headaches. 


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1992 to July 1996.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a March 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Houston, Texas (RO).  The Board remanded 
this matter to the RO in March 2003 to ensure compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA).  The RO 
complied with the remand instructions and has returned the 
case to the Board for further appellate review.  

The veteran is assigned a disability evaluation, separate 
from his service-connected headaches, for myofascial pain 
syndrome secondary to facet joint disease of the cervical 
spine.  The veteran is also in receipt of a total disability 
rating based upon individual unemployability (TDIU).  
Consequently, the Board will not discuss in this decision the 
medical findings relevant to the cervical spine or to the 
veteran's inability to work.  


FINDINGS OF FACT

1.  Prior to May 29, 2002, the veteran had frequent and 
chronic headaches for which he received medical intervention.

2.  The veteran currently has frequent and chronic headaches 
for which he receives medical intervention.


CONCLUSIONS OF LAW

1.  The veteran's service connected headache disorder 
warranted a 30 percent rating prior to May 29, 2002.  38 
U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 3.102, 4.1-
4.14, 4.124a, Diagnostic Code (Code) 8100 (2003).

2.  A rating in excess of 30 percent for headaches is not 
warranted.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 4.1-4.14, 4.124a, Code 8100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2003).

VA must notify the appellant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C. § 5103A; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA must also make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

In the present case, the veteran was informed of the evidence 
needed to substantiate his claim by the March 2001 and 
November 2002 rating decisions, the May 2002 Statement of the 
Case, the December 2002 and July 2003 Supplemental Statements 
of the Case, the March 2003 Board remand, and letters from 
the RO dated in November 2000, August 2002, and April 2003.  

The veteran was not informed of the provisions of the VCAA 
prior to the initial adjudication of his claim; however, the 
documents mentioned above informed him of the basis for the 
denial of his claim, of the type of evidence that he needed 
to submit to substantiate his claim, and of all regulations 
pertinent to his claim.  The April 2003 letter specifically 
advised the veteran of the provisions of the VCAA.  The RO 
provided assistance to the veteran by obtaining the pertinent 
VA clinical records and private medical records.  The RO also 
afforded the veteran VA medical examinations and opinions 
concerning his claim.  The veteran did not request a personal 
hearing.  Finally, the Board has previously remanded this 
case in order to ensure compliance with the VCAA.

In the circumstances of this case, another remand to have the 
RO take additional action regarding technicalities under the 
VCAA and implementing regulations would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  The VA has satisfied its 
obligation to notify and to assist the veteran in this case.  
Further development and expenditure of VA's resources is not 
warranted.  Taking these factors into consideration, there is 
no prejudice to the veteran in proceeding to consider the 
claims on the merits.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993)  

The veteran believes that his headaches are more disabling 
than currently evaluated by the RO.  Disability evaluations 
are determined by evaluating the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set forth in the schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in the favor of the veteran.  38 
C.F.R. § 4.3.

In a March 2001 rating decision, the RO granted service 
connection for headaches, rated 10 percent.  The veteran 
disagreed with this initial rating, and the present appeal 
ensued.  A subsequent rating decision assigned an effective 
date of March 1999, the date of initial claim for service 
connection.  During the course of this appeal, in a November 
2002 rating decision, the RO increased the rating to 30 
percent, effective from May 29, 2002.

When the assignment of an initial rating award is at issue, 
VA must consider all evidence of the veteran's disability as 
is necessary to evaluate the severity from the effective date 
of service connection through the present.  It is not only 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In relation to the current appeal, VA clinical records dated 
in March, June, and October 1999 show that the veteran 
complained of headaches associated with neck pain and 
stiffness.  In June 1999, he described these headaches as a 
neck tightness that migrated to the back of his head.  The 
headaches were aggravated by the use of alcohol and were 
alleviated with rest.  The diagnosis was migraine headaches.  
In October 1999, the veteran reported some relief of the 
headaches with nonsteroidal medication.  Physical examination 
found decreased and painful range of motion of the neck but 
no trigger points.  The assessment was myofascial pain.

In November 1999, the veteran reported that his pain had 
increased significantly in the past six months.  He had 
decreased range of motion of the neck accompanied by 
occipital pulsating headaches.  He had no visual 
disturbances.  Physical examination was essentially negative 
other than pain to palpation of the neck.  The diagnosis was 
myofascial pain and tension headaches.  On follow-up 
appointment for chronic headaches and neck pain in January 
2000, the veteran related that he had some pain relief with 
medication and described his headache pain as tolerable.  

In July 2000, the veteran complained of neck pain and 
headache pain accompanied by nausea and vomiting.  At another 
follow-up, in August 2000, he described headaches associated 
with dizziness, lighheadedness, nausea, and vomiting.  He had 
no photophobia or aura.  The assessment was migraine 
headaches without aura exacerbated by neck strain, and 
migraine medication was prescribed.

At a January 2001 VA neurological examination, the veteran 
reported that his headaches originated in the neck and 
traveled up the back of his head.  He had some headache 
relief with facet joint injections and chiropractic care.  
The typical headache radiated up the cervical spine and was 
constant throughout the day.  The headaches were not 
associated with nausea, vomiting, photophobia, or 
phonophobia.  They were generally of a constant nature and 
associated with neck pain.  Physical examination found 
limited and painful motion of the neck, slightly decreased 
triceps in both arms, and sensory changes of the C6-C7 
muscles of the left hand.  The diagnosis was headaches 
consistent with cervical spine disease.

On February 2001 VA general medical examination, the veteran 
reported that facet joint disease had been diagnosed and that 
his neck pain and headaches had improved with regular 
chiropractic care.  Physical examination revealed some 
painful motion of the neck and tenderness of the cervical 
spine.  The diagnosis was myofascial pain syndrome secondary 
to facet joint disease of the cervical spine, and headache 
secondary to cervical spine disease.

On private neurological consultation in May 2001, the veteran 
presented with symptoms including rather severe headaches, 
neck pain, and left arm pain.  He reported some relief from 
facet joint injections and chiropractic manipulation.  The 
physician performed a physical examination, EMG, and nerve 
conduction study, but made no findings specific to headaches.  
Relevant diagnoses were probable C2-C3 subluxation syndrome 
with precipitation of severe headaches, and cervical 
myofascial pain syndrome.

In a January 2002 letter, the veteran's chiropractor wrote 
that the veteran received treatment as needed, approximately 
once per month, for headaches, neck pain, and low back pain.  
He had treated the veteran since April 2001.  In a June 2002 
letter, another private chiropractor wrote that the veteran 
had been a patient from February 2000 to February 2002.  
Initial treatment was for headaches, as well as neck, left 
arm, and chest pain.  The veteran had received specific 
chiropractic adjustments to the cervical and thoracic spine 
that stopped the chronic headaches and diminished the 
remainder of his pain.  

On September 2002 VA neurological examination, the veteran 
reported chronic neck pain and headaches since active 
service.  He believed that his headaches were triggered by 
left cervical spine pain that caused radiation up the left 
side of his head.  However, he recently also had right-sided 
headaches.  Facet joint injections and radiofrequency 
procedures had provided some temporary relief.  The veteran 
described a chronic daily headache syndrome over the left 
neck and left side of his head.  He had severe throbbing 
headaches two to three times per month that were 
incapacitating.  He had some nausea with the headaches, but 
no photophobia, vomiting, or focal neurological symptoms.  

Objectively, the cervical examination revealed tenderness and 
neurological evaluation was negative.  The diagnosis was 
headaches, most likely related to cervical spine disease with 
a component of a left suboccipital neuralgia.  The examiner 
commented that the headaches were incapacitating several 
times per month and that the veteran also had a chronic low-
grade headache syndrome with pain in the cervical region.  

The veteran's headaches have been assigned schedular 
disability evaluations pursuant to 38 C.F.R. § 4.124a, Code 
8100 (2003).  Under this Code, migraines that cause 
characteristic prostrating attacks averaging one in two 
months over the last several months shall be evaluated as 10 
percent disabling.  Characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months shall be evaluated as 30 percent disabling, and very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability shall be 
evaluated as 50 percent disabling.

Applying the above criteria to the facts of this case, the 
Board finds that the evidence supports the award of a  30 
percent rating for the veteran's headaches prior to May 29, 
2002.  Although the evidence does not clearly establish the 
frequency of the veteran's headaches, it does confirm that he 
regularly sought medical and chiropractic care for relief of 
the headaches.  He complained of a constant, chronic 
headache, as well as exacerbations of severe headaches.  In 
this respect, the Board finds that the overall disability 
picture most closely approximated the criteria for a 30 
percent rating prior to May 29, 2002.  In addition, the 
veteran's symptoms during that time period were not 
appreciably different from his current symptoms for which a 
30 percent rating is already in effect.  

The Board further finds that the requirements for a 50 
percent rating are not met, either prior to May 29, 2002 or 
at present.  There is no evidence that the veteran's 
headaches are characterized by very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  They are controlled by medication 
and chiropractic care, and he apparently continues to engage 
in activities of daily living.  Although he has been granted 
a TDIU rating, that award was based upon the totality of his 
service-connected disabilities and not solely upon the 
impairment caused by headaches.  Accordingly, a rating in 
excess of 30 percent must be denied.

There is also no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization, related to the headaches 
alone that would take the case outside the norm so as to 
warrant an extraschedular rating.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the provisions of 38 C.F.R. § C.F.R. 
3.321(b), was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  To the extent that the headaches contribute 
to cause unemployability, that effect is recognized in the 
TDIU rating.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his attorney, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds no provision upon which to assign a higher rating.  




ORDER

A 30 percent rating is granted for headaches prior to May 29, 
2002, subject to the regulations governing payment of 
monetary awards.

A rating in excess of 30 percent for headaches is denied.



____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



